   Case: 1:19-cv-00145-DAP Doc #: 511 Filed: 01/02/20 1 of 3. PageID #: 11997




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                      )
                                                    )      Case No. 1:19-cv-00145
        Plaintiff,                                  )
                                                    )      Judge Dan Aaron Polster
        v.                                          )
                                                    )      Magistrate Judge Thomas M. Parker
 SOUTH UNIVERSITY OF OHIO, LLC et al.,              )
                                                    )      NOTICE OF APPEAL
        Defendants.                                 )
                                                    )
                                                    )
                                                    )

       Notice is hereby given that Thomas J. Perrelli, as Settlement Administrator appointed by

Consent Judgment in Kentucky v. Education Management Corporation, No. 15-CI-1202 (Ky. Cir.

Ct. Nov. 16, 2015) and related cases, hereby appeals to the United States Court of Appeals for the

Sixth Circuit from this Court’s order at Dkt. No. 501 granting, among other things, permanent

injunctive relief against the Settlement Administrator, entered in this action on the 5th day of

December, 2019.



 DATED: January 2, 2020                       Respectfully submitted,

                                              /s/ Brian Hauck
                                              Brian Hauck (appearing pro hac vice)
                                              Jenner & Block LLP
                                              633 West 5th Street
                                              Suite 3600
                                              Los Angeles, CA 90071
                                              bhauck@jenner.com
                                              Telephone: (213) 239-2244
                                              Facsimile: (213) 239-5199




                                                1
Case: 1:19-cv-00145-DAP Doc #: 511 Filed: 01/02/20 2 of 3. PageID #: 11998



                                   Thomas J. Perrelli (appearing pro hac vice )
                                   Jenner & Block LLP
                                   1099 New York Avenue, NW
                                   Washington, DC 20001
                                   tperrelli@jenner.com
                                   Telephone: (202) 639-6004
                                   Facsimile: (202) 639-6066

                                   Grant J. Keating (#0079381)
                                   Richard N. Selby, II (#0059996)
                                   DWORKEN & BERNSTEIN CO., L.P.A.
                                   60 South Park Place
                                   Painesville, Ohio 44077
                                   (440) 352-3391 | (440) 352-3469 Fax
                                   Email: gkeating@dworkenlaw.com
                                   rselby@dworkenlaw.com

                                   Attorneys for Intervenor Thomas J. Perrelli,
                                   Settlement Administrator




                                    2
    Case: 1:19-cv-00145-DAP Doc #: 511 Filed: 01/02/20 3 of 3. PageID #: 11999



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020 a copy of the foregoing was filed electronically
and copies provided via overnight mail to the District Clerk pursuant to Federal Rule of Appellate
Procedure 3. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.




                                                /s/ Brian Hauck
                                                Brian Hauck (appearing pro hac vice)
                                                Jenner & Block LLP
                                                633 West 5th Street
                                                Suite 3600
                                                Los Angeles, CA 90071
                                                bhauck@jenner.com
                                                Telephone: (213) 239-2244
                                                Facsimile: (213) 239-5199

                                                Attorney for Intervenor Thomas J. Perrelli,
                                                Settlement Administrator




                                                 3
